116 Court Street, Suite 707 New Haven, Connecticut 06511 1.203.222.9333 Tell Securities, Hedge Funds, Corporate, 1.203.823.9343 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters April11, 2014 Filed via EDGAR John Reynolds, Assistant Director Division of Corporate Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Hispanica International Delights of America, Inc. Amendment to Registration Statement on Form S-1 Filed March 14, 2014 File No. 333-190788 Dear Mr. Reynolds: On behalf of Hispanica International Delights of America, Inc., Commission File Number 333-190788 (hereinafter "the Company"), state as follows: We have revised our cover page to one page instead of four pages as requested by you. We are asking for an accelerated approval for Monday, April 14, 2014 if possible. We acknowledge: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosures in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. If you have any questions please feel free to call us. Sincerely yours, /s/ Jerry Gruenbaum Jerry Gruenbaum. Esquire Chief Legal Officer, Secretary, Director cc:David Link
